To the Honorable the Justices of the Supreme Court of the United States: The libelant, a longshoreman, while engaged in unloading bags of coffee from the lighter Howell in New York Harbor, was struck on the head by a bolt falling out of a shackle on the end of the boom of the lighter’s derrick. He filed this libel in the District Court of the United States for the Southern Distinct of New York to recover damages on the ground that the lighter’s equipment or appliances had been negligently allowed to become and to remain in dangerous condition. The owners of the lighter had taken out insurance under the Workmen’s Compensation Law (chapter 41, Laws N. Y. 1914, which anol-islied all other remedies ; the libelant being engaged in an employment covered by group 10 of section 2, art. 1, of the act, as amended by chapter 249, Laws 1918. The District Judge dismissed the libel, on the ground that the amendment to sections 24 and 256 of U. S. Judicial Code, reserving “to claimants the rights and remedies under the Workmen’s Compensation Law of any state,” restricted the libelant to his remedy under the New York Workmen’s Compensation Law. An appeal has been duly taken by the libelant from this decree, and this court desires the instructions of the Supreme Court for the proper decision of the following question of law:
Is the remedy provided by the Now York Workmen’s Compensation Law exclusive, or has the libelant the option either of proceeding under it or of proceeding in admiralty, either against the lighter in rem, or against her owners in personam?
II. G. WARD,
HENRY WADE ROGERS,
CHARLES M. HOUGH.
United States Circuit Court of Appeals for the Second Circuit.
United States of America, Second Judicial Circuit — ss.:
I, William Parkin, clerk of the United States Circuit Court of Appeals for the Second Circuit, do hereby certify that the foregoing certificate and statement of facts in the case of Michael MeCole v. Lighter Howell, was duly filed and entered of record in my office by order of said court, and, as directed by. said court, the said certificate is by me forwarded to the Supreme Court of the United States for its action thereon. Tn witness whereof, I have hereunto subscribed my name, and affixed the seal of said court, at the city of New York, this 31st day of December, 1919. Wm. Parkin, Clerk of the United States Circuit Court of Appeals for the Second Circuit. [Seal.]